 
NON-EMPLOYEE DIRECTOR
 Exhibit 10.14

 
VERSO PAPER CORP.
 
2008 INCENTIVE AWARD PLAN
 
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
 
Verso Paper Corp., a Delaware corporation (the “Company”), pursuant to its 2008
Incentive Award Plan (the “Plan”), hereby grants to the holder listed below
(“Participant”), an option to purchase the number of shares of the Company’s
common stock, par value $.01 per share (“Common Stock”), set forth below (the
“Option”).  This Option is subject to all of the terms and conditions set forth
herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Stock Option Grant Notice (the “Grant
Notice”) and the Stock Option Agreement.
 
Participant:____________________________
 
Grant Date:____________________________
 
Total Number of Shares Subject to Option:   _____________________________shares
 
Exercise Price per Share:    $___________________
 
Total Exercise Price:    $_______________________       
 
Expiration Date:______________________________
 
Type of Option:     ¨   Incentive Stock Option      ý   Non-Qualified Stock
Option
 
Vesting Schedule:
Subject to the terms of the Stock Option Agreement (including without limitation
all exhibits thereto), the Option shall be fully vested and exercisable as of
the Grant Date.

 
By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Option.
 
VERSO PAPER CORP.
 
PARTICIPANT
                   
By:
   
Signature:
 
Print Name:
   
Print Name:
 
Title:
                  Address: 6775 Lenox Center Court, Suite 400   Address:    
Memphis, TN 38115-4436                          

 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
TO
STOCK OPTION GRANT NOTICE
 
 
STOCK OPTION AGREEMENT
 
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Verso Paper Corp., a
Delaware corporation (the “Company”), has granted to the Participant an option
(the “Option”) under the Company’s 2008 Incentive Award Plan (the “Plan”) to
purchase the number of shares of Common Stock indicated in the Grant Notice.
 
ARTICLE I.
GENERAL
 
1.1 Defined Terms.  Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.
 
(a) “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12 of the Plan.  With
reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 12.6 of the Plan, or as to
which the Board has assumed, the term “Administrator” shall refer to such
person(s) unless the Committee or the Board has revoked such delegation or the
Board has terminated the assumption of such duties.
 
(b) “Termination of Service” shall mean:
 
(i) As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or a Subsidiary is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death or
retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.
 
(ii) As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, removal or failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Subsidiary.
 
(iii) As to an Employee, the time when the employee-employer relationship
between a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.
 
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Award Agreement or otherwise, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Service only
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then applicable regulations and revenue rulings under said
Section.   For purposes of the Plan, a Holder’s employee-employer relationship
or consultancy relations shall be deemed to be terminated in the event that the
Subsidiary employing or contracting with such Holder ceases to remain a
Subsidiary following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
1.2 Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
 
ARTICLE II.
GRANT OF OPTION
 
2.1 Consideration to the Company.  In consideration of the grant of the Option
by the Company, the Participant agrees to render faithful and efficient services
to the Company or any Subsidiary.  Nothing in the Plan or this Agreement shall
confer upon the Participant any right to continue in the employ or service of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and the Participant.
 
ARTICLE III.
PERIOD OF EXERCISABILITY
 
3.1 Commencement of Exercisability.
 
(a) Subject to Sections 3.1(b) and 3.3, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.
 
(b) Any portion of the Option which remains unvested at the date of the
Participant’s Termination of Service shall thereupon be forfeited, except as may
otherwise be provided herein or by action of the Administrator following the
Grant Date.
 
3.2 Duration of Exercisability.  Any portion of the Option which becomes vested
and exercisable pursuant to the vesting schedule set forth in the Grant Notice
shall remain vested and exercisable until it becomes unexercisable under Section
3.3.
 
3.3 Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
 
(a) The expiration of ten years from the Grant Date;
 
(b) If this Option is designated as an Incentive Stock Option and the
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five years from the Grant Date;
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
(c) The expiration of three months from the date of the Participant’s
Termination of Service for any reason other than the Participant’s Termination
of Service by reason of the Participant’s death or Disability; or
 
(d) The expiration of one year from the date of the Participant’s Termination of
Service by reason of the Participant’s death or Disability.
 
3.4 Special Tax Consequences.  The Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which “incentive stock
options” (within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code) under the Plan, and under all other plans of the
Company and any Subsidiary or parent corporation thereof (as defined in Section
424(e) of the Code), including the Option, are exercisable for the first time by
the Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code.  The Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder.  The Participant further
acknowledges that an Option that is an Incentive Stock Option that is exercised
more than three months after the Participant’s Termination of Service, other
than by reason of death or Disability, will be taxed as a non-qualified stock
option.
 
ARTICLE IV.
EXERCISE OF OPTION
 
4.1 Person Eligible to Exercise.  Subject to Section 11.3(a)(iii) of the Plan,
and except as provided in Section 5.2(b), during the lifetime of the
Participant, only the Participant may exercise the Option or any portion
thereof.  After the death of the Participant, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Participant’s personal representative or by any
person empowered to do so under the deceased the Participant’s will or under the
then applicable laws of descent and distribution.
 
4.2 Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.
 
4.3 Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third-party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:
 
(a) A notice of exercise in the form attached hereto as Exhibit B (or such other
form as may be specified by the Administrator from time to time) stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;
 
(b) The receipt by the Company of full payment for the shares of Common Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4;
 
(c) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations; and
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option.
 
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
 
4.4 Method of Payment.  Payment of the exercise price, and any applicable
withholding tax, shall be by any of the following, or a combination thereof, at
the election of the Participant:
 
(a) Cash;
 
(b) Check;
 
(c) Broker-Assisted Cashless Exercise.  With the consent of the Administrator,
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price, provided that payment of such proceeds is then made to the
Company upon settlement of such sale;
 
(d) Share Surrender.  With the consent of the Administrator, surrender of other
shares of Common Stock which (i) in the case of shares of Common Stock acquired
from the Company, have been owned by the Participant for more than six (6)
months on the date of surrender (or such other minimum length of time as the
Administrator determines from time to time to be necessary to avoid adverse
accounting consequences or violation of any applicable law, rule or regulation),
and (ii) have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the shares of Common Stock with respect to which the
Option or portion thereof is being exercised; or
 
(e) Net Exercise.  With the consent of the Administrator, surrendered shares of
Common Stock issuable upon the exercise of the Option having a Fair Market Value
on the date of exercise equal to the aggregate exercise price of the shares of
Common Stock with respect to which the Option or portion thereof is being
exercised.
 
4.5 Conditions to Issuance of Stock Certificates.  The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company.  Such
shares of Common Stock shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any shares of Common Stock purchased upon
the exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:
 
(a) The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;
 
(b) The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;
 
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
(d) The receipt by the Company of full payment for such shares of Common Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4.
 
4.6 Rights as Stockholder.  The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Common Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Common Stock shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 13.2 of the Plan.
 
ARTICLE V.
OTHER PROVISIONS
 
5.1 Administration.  The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons.  No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.
 
5.2 Option Transferability.
 
(a) Subject to Section 11.3(a) of the Plan, and except as otherwise set forth in
Section 5.2(b), (i) the Option may not be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution, unless
and until the shares of Common Stock underlying the Option have been issued, and
all restrictions applicable to such shares of Common Stock have lapsed; and (ii)
neither the Option nor any interest or right therein shall be liable for the
debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding clause (i).
 
(b) Notwithstanding the foregoing, with respect to any Participant who is a
director or officer of the Company or a Subsidiary, the Administrator may permit
any portion of the Option that is not an Incentive Stock Option to be
transferred to, exercised by and paid to certain persons or entities related to
such Participant, including but not limited to members of such Participant’s
family, charitable institutions or trusts or other entities whose beneficiaries
or beneficial owners are members of such Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Administrator, pursuant to such conditions and procedures as the
Administrator may establish.  Any permitted transfer shall be subject to the
condition that the Administrator receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes (or to a “blind
trust” in connection with such Participant’s termination of employment or
service with the Company or a Subsidiary to assume a position with a
governmental, charitable, educational or similar non-profit institution) and on
a basis consistent with the Company’s lawful issuance of securities.  
 
5.3 Adjustments.  The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
5.4 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice.  By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to that
party.  Any notice required to be given to Participant shall, if Participant is
then deceased, be given to the person entitled to exercise his or her Option
pursuant to Section 4.1 by written notice under this Section 5.4.  Any notice
shall be deemed duly given when hand delivered, sent via email, or sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
 
5.5 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
5.6 Governing Law; Severability.  The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
5.7 Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
 
5.8 Amendments, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of the Participant.  
 
5.9 Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assignees of the Company.  Subject to the
restrictions on transfer set forth in Section 5.2, this Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assignees.
 
5.10 Notification of Disposition.  If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Common Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years after the
Grant Date (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) with respect to such shares of Common
Stock or (b) within one year after the issuance or transfer of such shares of
Common Stock to Participant.  Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.
 
5.11 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
5.12 Not a Contract of Employment or Service.  Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
Employee, Non-Employee Director, Consultant or other service provider of the
Company or any of its Subsidiaries.
 
5.13 Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.
 
5.14 Section 409A.  To the extent applicable, the Plan, this Agreement and
the Grant Notice shall be interpreted in accordance with Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  Notwithstanding any provision of the Plan, this Agreement or the Grant
Notice to the contrary, in the event that following the date hereof the
Administrator determines that the Option may be subject to Section 409A, the
Administrator reserves the right to (without any obligation to do so or to
indemnify the Participant for failure to do so) adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Option from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Option, or
(b) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under such Section.
 


 
A-7

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO
STOCK OPTION GRANT NOTICE
 
EXERCISE NOTICE
 
Effective as of today, ­­_______________, 20___, the undersigned (“Participant”)
hereby elects to exercise Participant’s option to purchase the number specified
below of shares of Common Stock of Verso Paper Corp., a Delaware corporation
(the “Company”), pursuant to the Verso Paper Corp. 2008 Incentive Award Plan
(the “Plan”) and the Stock Option Grant Notice and Stock Option Agreement dated
as of _______________, 20___ (respectively, the “Grant Notice” and the “Stock
Option Agreement”). Capitalized terms used herein without definition shall have
the meanings given thereto in the Plan and, if not defined in the Plan, in the
Stock Option Agreement.
 
Grant Date:_____________________________
 
Number of Shares as to which Option is Exercised:______________________shares
 
Exercise Price per Share:    $___________________________
 
Total Exercise Price:    $_______________________________
 
Certificate to be Issued in Name
of:________________________________________________________________________
 
Amount of Payment Delivered
Herewith:    $____________________________(representing the full exercise price
for the Shares as well as any applicable withholding tax)
 
Form of Payment:_______________________________(specify cash, check or other
method of payment permitted under Section 4.4 of the Stock Option Agreement)
 
Type of Option:     ¨   Incentive Stock Option      ý   Non-Qualified Stock
Option
 
Participant acknowledges that Participant has received, read and understood the
Plan, the Stock Option Agreement and the Grant Notice.  Participant agrees to
abide by and be bound by their terms and conditions.  Participant understands
that Participant may suffer adverse tax consequences as a result of
Participant’s purchase or disposition of the Common Stock.  Participant
represents that Participant has consulted with any tax consultants that
Participant deems advisable in connection with the purchase or disposition of
the Common Stock and that Participant is not relying on the Company for any tax
advice.  The Plan, the Stock Option Agreement and the Grant Notice are
incorporated herein by reference.  This Exercise Notice, the Plan, the Stock
Option Agreement and the Grant Notice constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.
 
 
SUBMITTED BY PARTICIPANT:
 
ACCEPTED BY VERSO PAPER CORP.:
                   
Signature:
   
By:
 
Print Name:
   
Print Name:
       
Title:
           
Address:
   
Address:
6775 Lenox Center Court, Suite 400
 
     
Memphis, TN 38115-4436
         

 
 
 
B-1

--------------------------------------------------------------------------------